Citation Nr: 1015504	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-24 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

L. Jeng, Counsel




INTRODUCTION

The Veteran served on active duty from June 1971 to February 
1974. 
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the Veteran's claim 
of entitlement to service connection for PTSD.

In a November 2008 rating decision, the RO denied service 
connection for anxiety, depression, and behavior disorder.  
While the Veteran has not perfected an appeal as to these 
issues, the Board will consider all those claims in this 
decision as they fall under the umbrella of an acquired 
psychiatric disability.  In Clemons v. Shinseki, 23 Vet. App. 
1, 5 (2009), the United States Court of Appeals for Veterans 
Claims (Court) clarified how the Board should analyze claims, 
specifically to include those for PTSD.  As emphasized in 
Clemons, though a Veteran may only seek service connection 
for PTSD, the Veteran's claim "cannot be a claim limited only 
to that diagnosis, but must rather be considered a claim for 
any mental disability that may be reasonably encompassed...."  
Id.  In essence, the Court found that a Veteran does not file 
a claim to receive benefits for a particular psychiatric 
diagnosis, such as PTSD, that is named on a claims form, but 
instead makes a general claim for compensation for the 
affliction posed by the Veteran's mental condition.  The 
Board has recharacterized the issue as noted on the first 
page of this decision and will analyze the Veteran's current 
claim under this framework.


FINDING OF FACT

The Veteran does not have a current psychiatric disability, 
to include PTSD related to service. 


CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD, was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred therein. 38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in August 2007 and August 2008, the 
RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2009).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  Both 
letters also notified the Veteran of the process by which 
initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  As the Board will discuss in 
detail in its analysis below, the Veteran was provided with a 
VA examination in October 2008.  The report of this 
examination reflects that the examiner reviewed the Veteran's 
past medical history, recorded his current complaints, 
conducted an appropriate examination, and rendered an 
appropriate diagnosis and opinion consistent with the 
remainder of the evidence of record.  The Board, therefore, 
concludes that this examination report is adequate for 
purposes of rendering a decision in the instant appeal.  See 
38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Veteran has not contended 
otherwise.  Additionally, VA has attempted on multiple 
occasions to verify the Veteran's PTSD stressors and sent him 
letters in October 2007 and November 2007 apprising him of 
the need to provide further details as to his claimed 
stressors.  However, he has done so.  The duty to assist is 
not a one-way street.  If the Veteran wishes help, he cannot 
passively wait for it in circumstances where he may or should 
have information that is essential in obtaining putative 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991). Thus, the duties to notify and assist have been met.

Analysis

The Veteran essentially contends that he has an acquired 
psychiatric disability, to include PTSD related to service.  
He has not provided stressor details other than to state that 
as a clerk typist, he saw and heard what was happening to 
other service members and that he was nervous, scared, and 
stressed over his assignments and fearful of his life ending. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991)

In the present case, there is no medical evidence of a 
diagnosis of PTSD and certainly not one which conforms to 
DSM-IV, including for any period of his claim. See infra 
McLain v. Nicholson, 21 Vet. App. 319 (2007).  VA treatment 
records are silent as to any diagnosis or findings of PTSD.  
Additionally, on VA examination in October 2008, the examiner 
noted there was no psychiatric diagnosis.  A clear 
preponderance of the evidence is against a finding that the 
Veteran currently has a diagnosis of PTSD in accordance with 
DSM-IV.  Congress has specifically limited entitlement to 
service-connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, without a 
diagnosis of PTSD, there is no basis to grant service 
connection for such.  See 38 C.F.R. § 3.304(f).  

Additionally, VA treatment records noted various diagnoses, 
to include anxiety and depression.  However, as noted above, 
on VA examination in October 2008, the examiner found that 
the Veteran did not have a psychiatric diagnosis.  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993), and 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Further, the 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001).

The Board has considered the various psychiatric disorders 
noted in the VA treatment records.  Ultimately, the Board 
finds the medical opinion of the October 2008 VA examiner to 
be more probative as to the Veteran's appropriate psychiatric 
diagnosis.

Both the United States Court of Appeals for the Federal 
Circuit and the Court have specifically rejected the 
"treating physician rule".  See White v. Principi, 243 F.3d 
1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  Instead, in offering guidance on the assessment of 
the probative value of medical opinion evidence, the Court 
has instructed that such assessment should be based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  See 
Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board initially notes that the various psychiatric 
diagnoses contained in the Veteran's treatment records did 
not result from a thorough psychiatric evaluation, but rather 
from general medical health visits which noted other health 
issues.

Moreover, the October 2008 VA examiner specifically 
considered the Veteran's complete claims folder and treatment 
records in rendering his opinion that the Veteran does not 
have a current psychiatric diagnosis.  The October 2008 VA 
medical opinion was based upon thorough review of the record 
and thoughtful analysis of the Veteran's entire history.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion").  In short, the 
Board places greater weight of probative value on the medical 
evidence which supports the conclusion that the Veteran does 
not have a current acquired psychiatric disorder. 

The Veteran is competent to attest to his observations of his 
disability.  See Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994); 38 C.F.R. § 3.159(a)(2).  Although the Veteran 
asserts that he currently has an acquired psychiatric 
disability, the record does not establish that he has the 
medical training necessary to offer a competent opinion on 
matters of medical diagnosis.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (noting that a lay 
person is not competent to offer opinions that require 
medical knowledge).

The Board has considered the implications of McClain v. 
Nicholson, 21 Vet. App. 319 (2007) (holding that the "current 
disability" requirement is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim . . . even 
though the disability resolves prior to the Secretary' s 
adjudication of the claim"].  Critically, the holding in 
McClain is not dispositive in this case because the VA 
examiner specifically reviewed the claims folder which noted 
psychiatric disabilities and found that the Veteran did not 
meet the criteria for an psychiatric disability for a 
diagnosis on Axis I.  In any case, upon weighing the 
evidence, the Board found that the VA examination report was 
more probative than the other evidence as noted herein. 

Accordingly, in the absence of the claimed disability, 
service connection may not be granted.  See Degmetich v. 
Brown, 104F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) (service connection cannot be 
granted if the claimed disability does not exist).


ORDER

Service connection for an acquired psychiatric disability, to 
include PTSD, is denied.


____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


